Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 4, 7, 8, 14, 20, and 22 have been amended, and claims 24-25 are cancelled. Claims 1-8 and 14-23 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-8 and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 14 – 20 are drawn to a system for assigning entities to groups and evaluating the entities within the groups, which is within the four statutory categories (i.e., machine). Claims 1 - 8 and 21-23 are drawn to a method for assigning entities to groups and evaluating the entities within the groups, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:
14. A system comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device;
program instructions to assign each of a plurality of entities to one of a
plurality of groups; and
program instructions to, for each of the plurality of groups:
for each of the entities in a group of the plurality of groups, generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models;
for each of the entities in the group, determine information about the entity which includes the model of the environment of the entity and variables associated with a clinical trial;
for each of the entities in the group, encode the determined information about the entity into a computer data structure as chromosomes using a genetic algorithm;
determine a ranking of each of the entities in the group based on a magnitude of values of the chromosomes corresponding to each of entity in the group;
cross over portions of the encoded information of pairs of entities occupying adjacent positions in the ranking; and
measure fitness of each of the entities in the group based on their respective chromosomes,
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because assigning entities to a group, and then for each group, determining information about each entity which includes a generated model of an environment of the entity and variables associated with a clinical trial, encoding the determined information about the entity into a chromosome using a genetic algorithm, the determined information about the entity, determining a ranking of each entity based on a magnitude of values of the chromosomes for each entity, crossing over portions of the information of pairs of entities of adjacent ranking, and measuring fitness of each entity based on their chromosomes under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people because it is a certain method of assigning entities to a plurality of groups and evaluating the appropriateness of the groups; but for the recitation of generic computer components (i.e. a hardware processor, computer readable memory and a computer readable storage medium).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
The generic recitation of the learning models (e.g., the deep learning environment model of claims 1 and 14 and a convolutional neural network in claim 23) being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Accordingly, claim 14 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 14, because the only difference between Claims 1 and 14 is that Claim 1 recites a method, whereas Claim 14 recites an apparatus with a processor, memory, and storage medium, which as discussed below are deemed to merely be “additional elements”.  
Dependent claims 2-8 and 15-23 include other limitations for example claims 2 & 15 recite grouping entities based on a determined similarity, claims 3 & 16 recite applying a density estimators to the entities, claims 4-6 & 17-20 recite identifying outlier entities by applying a gaussian mixture model to the chromosomes in the group and removing them from the group and adding them to another group/new group, claims 7 and 20 recite additional details as to what is included in the encoded information, claim 8 recites selecting an entity from the entities, extracting information about cognitive signals from the entity and further details regarding what information is crossed over, claims 21-23 recite additional details about how the active signals are applied, how information is extracted by analyzing captured images; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 14.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1-8 and 14-23 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
14. A system comprising:
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
program instructions to assign each of a plurality of entities to one of a plurality of groups (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
program instructions to, for each of the plurality of groups:
for each of the entities in a group of the plurality of groups, generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h));
for each of the entities in the group, determine information about the entity which includes the model of the environment of the entity and variables associated with a clinical trial;
for each of the entities in the group, encode the determined information about the entity into a computer data structure as chromosomes using a genetic algorithm (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
determine a ranking of each of the entities in the group based on a magnitude of values of the chromosomes corresponding to each of entity in the group;
cross over portions of the encoded information of pairs of entities occupying adjacent positions in the ranking; and
measure fitness of each of the entities in the group based on their respective chromosomes,
wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of assigning entities to a group, and then for each group, determining information about each entity which includes a generated model of an environment of the entity and variables associated with a clinical trial, encoding the determined information about the entity into a chromosome using a genetic algorithm, the determined information about the entity, determining a ranking of each entity based on a magnitude of values of the chromosomes for each entity, crossing over portions of the information of pairs of entities of adjacent ranking, and measuring fitness of each entity based on their chromosomes by utilizing a general purpose a hardware processor, computer readable memory and a computer readable storage medium;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0019]-[0065] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed a hardware processor, computer readable memory and a computer readable storage medium) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as mere data gathering by storing data into a computer data structure – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, representative claim 14 and analogous independent claim 1 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-8 and 15-23 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2 & 15 recite grouping entities based on a determined similarity (merely further limiting the abstract idea). 
Claim 3 & 16 recite applying density estimators to the entities (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 4-6 & 17-19 recite identifying outlier entities by applying a gaussian mixture model to the chromosomes in the group and removing them from the group and adding them to another group/new group (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)).
Claim 7 and 20 recite additional details as to what is included in the encoded information (merely further limiting the abstract idea).
Claim 8 recites selecting an entity from the entities, extracting information about cognitive signals from the entity and further details regarding what information is crossed over (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).
Claim 21-23 recite additional details about how the active signals are applied, how information is extracted by analyzing captured images (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (generally linking use to field of use - see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-8 and 14-23 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0019]-[0065] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0023]-[0024] discloses that the aspects of the present invention are performed by a general purpose computer which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of assigning entities to a group, and then for each group, determining information about each entity which includes a generated model of an environment of the entity and variables associated with a clinical trial, encoding the determined information about the entity into a chromosome using a genetic algorithm, the determined information about the entity, determining a ranking of each entity based on a magnitude of values of the chromosomes for each entity, crossing over portions of the information of pairs of entities of adjacent ranking, and measuring fitness of each entity based on their chromosomes by utilizing a general purpose a hardware processor, computer readable memory and a computer readable storage medium;
Adding insignificant extra-solution activity to the judicial exception such as mere data gathering by storing data into a computer data structure – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing general purpose a hardware processor, computer readable memory and a computer readable storage medium; 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-8 and 14-23 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The rejection under 35 U.S.C. $103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record Patel et al., (2007), Matching Patient Records to Clinical Trials Using Ontologies (hereinafter “Patel”) generally discloses assigning a plurality of entities to one of a plurality of groups, resulting in groups of entities. Although, Patel discloses assigning entities to a plurality of groups, Patel does not disclose the remaining steps for assessing the fitness of the entities in the groups based on their respective chromosomes, in line with a genetic algorithm, determined by encoding and crossing over information including a model of an environment of each entity generated using deep learning environmental models and classified aspects of the entity’s environment.
Haupt et al, (2004), Practical Genetic Algorithms (hereinafter “Haupt”) generally discloses the normal steps performed in evaluating fitness of entities in a group based on encoded information into chromosomes. However, Haupt does not make up for all of the deficiencies of Patel because at a minimum Haupt does not disclose, for each of the entities in a group of the plurality of groups, generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models, the model of the environment of the entity including classified aspects of an entity’s environment; for each of the entities in the group, determining, by the computing device, information about the entity which includes the model of the environment of the entity and variables associated with a clinical trial and ranking based on this specific encoded information.
US 2019/0189286 to Grady generally discloses selecting a population of patients for a clinical trial based on various factors including environmental factors. However, Grady does not make up for all of the deficiencies of Patel/Haupt because at a minimum Grady does not disclose for each of the entities in a group of the plurality of groups, generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models, the model of the environment of the entity including classified aspects of an entity’s environment; for each of the entities in the group, determining, by the computing device, information about the entity which includes the model of the environment of the entity and variables associated with a clinical trial and ranking based on this specific encoded information.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, the rejection of the claims under 35 USC 103 is withdrawn.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 8 – 16.
On pp. 10-11 of the Response Applicant takes the position that the amended claim limitation “for each of the entities in a group of the plurality of groups, generating, by the computing device, a model of an environment of an entity utilizing deep learning environmental models, the model of the environment of the entity including classified aspects of an entity’s environment” must be considered under Step 2A prong two as being an additional element because it cannot be considered to be an abstract idea under Step 2A prong one. Examiner disagrees. 
As discussed above, this limitation contributes to the overall abstract idea, a certain method of organizing human activity, recited by the claim by contributing the step of, for each entity in a group, generating a model of an environment of an entity including classified aspects of an entity’s environment to the recited abstract idea. This limitation does additionally recite the additional elements of “by the computing device … utilizing deep learning environmental models”, however, this additional element considered individually and in combination with the other additional elements recited by the claims, is interpreted under Step 2A prong two as not being indicative of integration into a practical application because it amounts to merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and/or merely amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). A computing device is a generic computer operating under it’s normal function, executing software, and a deep learning environmental model is recited at such a high level of generality that they are not indicative of incorporation of the abstract idea into a practical application. Examiner notes that the additional elements recited in this limitation are not interpreted as reciting extra-solution activity.  
Applicant on pp. 11-12 of the Response takes the position that the amended claim limitation, “for each of the entities in the group, encoding, by the computing device, the determined information about the entity into a computer data structure as chromosomes using a genetic algorithm,” as a whole must be considered to be an additional element under Step 2A prong two. Examiner disagrees. 
As discussed above this limitation contributes to the overall abstract idea, a certain method of organizing human activity, recited by the claim by contributing the step of, for each entity in a group, encoding the determined information about the entity as chromosomes using a genetic algorithm to the recited abstract idea. This limitation does additionally recite the additional elements of “by the computing device” storing data “into a computer data structure,” however, this additional element considered individually and in combination with the other additional elements recited by the claims, is interpreted under Step 2A prong two as not being indicative of integration into a practical application because it amounts to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) because it amounts to mere data gathering by utilizing a generic computer to store data in a data structure. 
Encoding information into chromosomes is part of the certain method of organizing human activity because it is just one of the rules/instructions followed to assign entities to groups and evaluate their fitness in the group. While the claims utilize a computer to execute the abstract idea, the computer is only utilized as a tool to perform the abstract idea. Applicant states that this limitation is rooted in computer technology, the claims do not recite a technical solution to a technical problem, i.e., the functioning of the computer or any other technology or technical field is not improved by the claims. See MPEP 2106.05(a). In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of determining non-obvious relationships, e.g., see [0017] of the originally filed Specification) and/or to commerce (i.e., lower costs by determining efficacy, e.g., see [0017] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG.
For at least the above reasons, Applicant’s arguments directed toward Step 2A prong two are also not persuasive when considered in relation to Step 2B. See Response pp. 12-13.
On pp. 13-14 Applicant takes issue with the treatment of dependent claims 8 and 21-23 under Steps 2A prongs one and two as well as Step 2B, stating that, e.g., the limitation of claim 8 stating that the information about cognitive signals is extracted “from digital data of the selected entity, wherein the information about the entity includes the information about the cognitive signals.” Examiner disagrees. 
As discussed above, claims 8 and 21-23 merely further limit the abstract idea, a certain method of organizing human activity of a process of assigning entities to a group and evaluating their fitness in the group, of independent claim 1. Claim 8 further limits the abstract idea by adding that an entity is selected and information is extracted about cognitive signals from digital data, e.g., a picture or video, and that the crossing over of portions of encoded information includes crossing over aspects of the therapy in the clinical trial. Claim 8 does recite the additional element of “by the computing device” however, this does nothing more than add the words “apply it”/use a computer as a tool to perform the abstract idea. 
Applicant takes issue with treating “cognitive signals” and “digital data” being included in the abstract idea, however, at its essence the limitations recite determining how the entity feels, e.g., happy, sad, stressed, based on captured video/image data. While technical terms are used, it is unclear why this cannot be part recited certain method of organizing human activity. Examiner notes, no improvement to the functioning of a computer, or to any other technology or technical field is recited in claims 8 and 21-23.
On pp. 14-16 of the Response, Applicant repeats substantially similar arguments for claims 14-20 as for claim 1. These arguments are not persuasive for at least the same reasons as discussed above in relation to claim 1. 

Applicant’s arguments directed toward the 103 Rejection of claims 1 and 14 in the Response have been fully considered and in light of the amendments are persuasive.  Therefore, the rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686